Citation Nr: 1219394	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-43 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.


WITNESSES AT THE HEARING ON APPEAL

Appellant and her two sons


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 until June 1976. The Veteran died in May 1979. The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter was previously before the Board in April 2011, at which time it was remanded for additional development.  The matter has returned to the Board for further appellate consideration.

The appellant's claim of service connection for the cause of the Veteran's death was denied by the Board in September 1983.  In October 1984 the Board reopened the appellant's claim and again denied the claim on the merits.  Board decisions dated in April 2001 and March 2003 dismissed the appellant's motions that there had been clear and unmistakable error (CUE) in a prior Board decision.  

On June 27, 2011, the Appeals Management Center received a VA Form 21-4138 from the appellant with a heading of "Clear and Unmistakable Error."  In reviewing the document, however, there is no allegation of clear and unmistakable error (CUE) in any prior Board or RO decision.  It appears that the appellant is simply alleging error in the issue currently on appeal.  Thus, the Board will proceed with the consideration of the current appeal.  The Board is cognizant that an allegation of CUE could vitiate the finality of a prior decision rendering the issue currently on appeal moot.  Because there has been no specific allegation of CUE the Board will proceed with this appeal.  Doing so does not preclude a future CUE claim or motion.  



FINDINGS OF FACT

1.  In October 1984, the Board denied service connection for the cause of the Veteran's death.  

2.  Evidence added to the record since the October 1984 Board decision, considered in conjunction with the record as a whole, is new, but does not relate to an unestablished fact necessary to substantiate the appellant's claim, and does not raise a reasonable possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The October 1984 Board decision which denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 (2011).  

2.  New and material evidence has not been received to reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  According to the Court, in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Further, in providing instruction as to what information would be considered "new and material," the Court indicated that "material" evidence would include (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  "New" evidence would be considered new only if it had not been submitted previously to VA and was neither "cumulative nor redundant" of evidence already in the record.  

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court expanded the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements for a DIC claim.  The Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted. 

The record reflects that VA provided the appellant with the notice required under the VCAA, to include Kent- and Hupp-compliant notice, by letters mailed in and December 2007, June 2008, November 2008 May 2011, and September 2011.

Although the appellant was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the appellant's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim to reopen would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  The Board also finds that the appellant has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records and service personnel records are on file, as are treatment records from those VA and non-VA medical providers identified by the appellant as having relevant records.  The appellant has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.

The record does not show that the Veteran has been provided a VA examination or opinion; however, VA does not have a duty to provide a VA examination if the claim is not reopened, which is the case in the decision below.  The VCAA explicitly states that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c) (4)(c)(iii).

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  For the service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In general, a decision of the Board is final and binding on the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is received the claim shall be reopened and the former disposition of the claim reviewed.  See 38 C.F.R. § 3.156(a) (2011).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Legal Analysis

The appellant asserts that new and material evidence has been submitted to reopen her claim of service connection for the cause of the Veteran's death.  

The record reflects that in an August 1979 decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death because although the Veteran used a treatment modality for his service-connected diabetes to commit suicide, the service-connected disability did not contribute materially or substantially to his death.  The decision was confirmed by the RO in December 1979, after the receipt and consideration of additional evidence.  The Board, in a September 1983 decision, denied the claim on the basis that the cause of the Veteran's death was acute insulin intoxication by reason of injection of an overdose.  In addition, the Board found that diabetes mellitus, which was service connected, was not the immediate cause of death or a material, causal factor in the production of death, and the Veteran was not mentally unsound by reason of diabetes mellitus at the time of his reported suicide.  

In a November 1983 rating decision, the RO, based on the receipt of additional evidence (e.g., an amended death certificate) again denied service connection for the cause of the Veteran's death because the Veteran's amended death certificate stated that the cause of death was undetermined and that the section specified in accident, suicide, etc., was undetermined.  The RO determined that it would be speculative to relate the Veteran's death to active military duty and/or his service-connected diabetes mellitus.  The appellant appealed the RO's decision to the Board, which in an October 1984 decision reopened the claim, but then denied it on the basis that given the uncertainties regarding the events that led to the Veteran's death (i.e., alcoholism and poor diet), it could not reasonably be concluded that diabetes mellitus alone was a significant or material factor in his death.

The evidence of record at the time of the final Board denial in October 1984 included the Veteran's service treatment and personnel records.  It also included a private treatment record showing that the Veteran presented to the emergency room in May 1978 in an unconscious condition.  The clinical history noted on admission included alcoholism (drinking over a fifth per day) and diabetes mellitus.  He was taking approximately 40 units of Lente insulin daily.  The Veteran's diet was described as composed of almost entirely of alcohol and Coca cola.  The impression was alcoholism complicated by adult-onset diabetes with hypoglycemia.  A November 1978 private treatment record shows that that the Veteran was admitted to the emergency room for hypoglycemia secondary to insulin.

The record also contained medical examiner and sheriff's department reports dated in May 1979, which showed that on May 21, 1979, the Veteran, who was then 45 years of age, was found in a decomposed state in a motor home when discovered by a neighboring camper.  His body was found on the bed in the motor home, shirtless, and clad in trousers and socks.  There was no evidence of trauma.  An investigator found a sealed letter addressed to the appellant, which was described as a will and testament of the Veteran.  A hypodermic needle with an approximately half full vial of insulin was found on a table.  The coroner estimated that the Veteran had probably died 1 to 2 weeks before the discovery of his body.  A notation was made of possible marital problems and an overdose of insulin was suspected.  Such records also show that the Veteran's death was a possible suicide.  The record also contained a copy of the Veteran's last will and testament.  

Also of record at the time of the October 1984 Board denial was a May 30, 1979, death certificate which noted that the cause of the Veteran's death was acute insulin intoxication due to or as a consequence of injection of overdose.  It also noted that the Veteran's death involved suicide.  In October 1983, the Veteran's death certificate was amended to show that the immediate cause of his death was acute insulin intoxication due to, or as a consequence of injection of overdose.  It was undetermined if an accident or suicide led to the death.

Also of record was the appellant's February 1983 Board hearing transcript, as well as her statements regarding the cause of the Veteran's death.  

The evidence received since the October 1984 Board denial includes numerous statements by the appellant and a February 2010 RO hearing transcript, in which she advances additional theories as to the cause of the Veteran's death, including that the Veteran had a psychiatric disability (to include alcoholism and PTSD) as a result of his service in Vietnam and/or because he was forced to retire early from the Marines because his diabetes made him unfit for duty.  She has also asserted that his death was due to Agent Orange exposure. 

In support of her contentions, the appellant submitted pictures of the Veteran while he was serving in Vietnam, internet articles, and buddy statements from J.W. and R.M.  She also submitted service treatment and personnel records and records pertaining to diabetes.

The Board finds that the additional evidence is new because it was not of record at the time of the prior final Board denial in October 1984; however, the evidence is not material in that it does not address the basis for the prior denial.  Once again, the basis for the prior denial was the fact that there was no evidence that diabetes mellitus alone was a significant or material factor in his death from acute insulin intoxication/injection overdose or that he was mentally unsound as a result of his diabetes at the time of his death.

The Board acknowledges that the appellant has advanced new theories as to the cause of the Veteran's death, including that it was due to Agent Orange and/or a psychiatric disability that is due to his service in Vietnam and/or his forced retirement due to his service-connected diabetes.  The Board, however, notes that this alone does not qualify as new and material evidence.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court held that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Moreover, the Board notes that the appellant did not submit any medical evidence to show that the Veteran had any type of psychiatric disability, including one that was due to his service-connected diabetes mellitus and/or caused or contributed substantially or materially to cause of his death from acute insulin intoxication or injection overdose.

Accordingly, the Board finds that the additional evidence and testimony, considered in conjunction with the record as a whole, does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board concludes that the evidence is not new and material and the claim for service connection for the cause of the Veteran's death is not reopened.






(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, the claim is not reopened, and the appeal is denied



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


